Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 1 of 129 PageID# 2414




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
   NAVIENT SOLUTIONS, LLC,
         Plaintiff,
         v.

   DEPARTMENT OF EDUCATION and DR.           Case No.: 1:21-cv-324-TSE-MSN
   MIGUEL CARDONA, Secretary of
   Education, in His Official Capacity,

         Defendants.


                       SUPPLEMENTAL ADMINISTRATIVE RECORD
                              VOLUME 8 (Pages 2210-335)
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 2 of 129 PageID# 2415




                             NAVIENT V. DEPARTMENT OF EDUCATION
                                       Case No. 21-CV-00324
                            SUPPLEMENTAL ADMINISTRATIVE RECORD

  Document Description                                                                 Bates No.

  Final Audit Determination of Federal Student Aid Letter from Patricia Trubia,        1345-71
  Director, Financial Institution Oversight Service, Federal Student Aid, to John
  Remondi, President and Chief Operating Officer, Sallie Mae, Inc., dated
  September 25, 2013

  Affidavit of Jason Wheeler dated November 24, 2015                                   1372-78

  Affidavit of Sheila M. Ryan-Macie dated March 24, 2015                               1379-476

  Letter from Robert Evans, former Director of Policy and Development, U.S.            1477-78
  Department of Education, to Sheila Ryan-Macie, dated March 18, 2014

  Affidavit of John (Jack) Remondi, dated September 22, 2016                           1479-81

  NCHER Website Interest & Special Allowance Rate Information, Historic 91-            1482-85
  Day T-Bill Rates

  1993 Trust Agreement                                                                 1486-517

  Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1, 1993)               1518-94

  Affidavit of Mark L. Heleen dated September 23, 2016                                 1595-97

  Navient Responses to OIG Questions of December 14, 2007                              1598-600

  Letter from Robert S. Lavet, General Counsel, Sallie Mae, to Theresa Shaw,           1601
  U.S. Department of Education, dated February 15, 2007

  Affidavit of Jane Roig dated November 11, 2016                                       1602-03

  Emails concerning Freedom of Information Act dated April 26, 2017 and May 15, 2017   1604-07

  Letter from Theresa Shaw to Thomas J. Fitzpatrick dated January 24, 2007             1608-11

  Final Audit Report, Special Allowance Payments to Sallie Mae’s Subsidiary,           1612-75
  Nellie Mae, for Loans Funded by Tax-Exempt Obligations, dated August 2009

  Respondent Navient Corporation’s Request for Review of Final Audit                   1676-737
  Determination, dated July 27, 2016

  Brief in Support of Navient Corporation’s Appeal of the Final Audit                  1738-83
  Determination Issued by the Office of the Inspector General of the Department of
  Education, dated September 27, 2016

  Navient Corporation’s Reply Brief in Support of Appeal of Final Audit                1784-816
  Determination, dated November 23, 2016
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 3 of 129 PageID# 2416




  Transcript of March 30, 2017, Oral Argument                                                    1817-2018

  Navient Corporation’s Supplemental Brief, dated May 19, 2017                                   2019-40

  Hearing Official’s Initial Decision, dated March 7, 2019                                       2041-60

  DCL 93-L-161                                                                                   2061-77

  DCL 93-L-163                                                                                   2078-81

  DCL 96-L-186                                                                                   2082-87

  DCL FP-06-15                                                                                   2088-93

  DCL FP-07-01                                                                                   2094-99

  DCL FP-07-06                                                                                   2100-38

  Brief in Support of Navient Corporation's Appeal of the Hearing Official's Initial Decision,   2139-91
  dated April 8, 2019

  Motion for Leave To File a Reply in Support of Navient Corporation’s Appeal of the             2192-201
  Hearing Official’s Initial Decision

  Navient Visuals from Oral Argument before the Department of                                    2202-09
  Education Office of Hearings and Appeals, dated March 30 2017

  Brief in Support of Federal Student Aid’s Final Audit Determination, dated October 28,         2210-54
  2016

  Supplemental Brief in Support of Federal Student Aid’s Final Audit Determination, dated        2255-76
  May 19, 2017

  Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial Decision,      2277-318
  dated May 3, 2018

  Motion for Leave To File a Sur-Reply Brief in Response to Reply Brief in Support of            2319-35
  Navient Corporation’s Appeal of Hearing Official’s Initial Decision), dated May 31, 2019
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 4 of 129 PageID# 2417




                                       2210
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 5 of 129 PageID# 2418




                                       2211
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 6 of 129 PageID# 2419




                                       2212
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 7 of 129 PageID# 2420




                                       2213
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 8 of 129 PageID# 2421




                                       2214
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 9 of 129 PageID# 2422




                                       2215
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 10 of 129 PageID# 2423




                                        2216
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 11 of 129 PageID# 2424




                                        2217
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 12 of 129 PageID# 2425




                                        2218
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 13 of 129 PageID# 2426




                                        2219
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 14 of 129 PageID# 2427




                                        2220
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 15 of 129 PageID# 2428




                                        2221
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 16 of 129 PageID# 2429




                                        2222
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 17 of 129 PageID# 2430




                                        2223
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 18 of 129 PageID# 2431




                                        2224
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 19 of 129 PageID# 2432




                                        2225
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 20 of 129 PageID# 2433




                                        2226
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 21 of 129 PageID# 2434




                                        2227
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 22 of 129 PageID# 2435




                                        2228
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 23 of 129 PageID# 2436




                                        2229
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 24 of 129 PageID# 2437




                                        2230
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 25 of 129 PageID# 2438




                                        2231
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 26 of 129 PageID# 2439




                                        2232
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 27 of 129 PageID# 2440




                                        2233
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 28 of 129 PageID# 2441




                                        2234
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 29 of 129 PageID# 2442




                                        2235
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 30 of 129 PageID# 2443




                                        2236
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 31 of 129 PageID# 2444




                                        2237
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 32 of 129 PageID# 2445




                                        2238
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 33 of 129 PageID# 2446




                                        2239
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 34 of 129 PageID# 2447




                                        2240
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 35 of 129 PageID# 2448




                                        2241
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 36 of 129 PageID# 2449




                                        2242
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 37 of 129 PageID# 2450




                                        2243
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 38 of 129 PageID# 2451




                                        2244
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 39 of 129 PageID# 2452




                                        2245
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 40 of 129 PageID# 2453




                                        2246
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 41 of 129 PageID# 2454




                                        2247
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 42 of 129 PageID# 2455




                                        2248
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 43 of 129 PageID# 2456




                                        2249
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 44 of 129 PageID# 2457




                                        2250
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 45 of 129 PageID# 2458




                                        2251
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 46 of 129 PageID# 2459




                                        2252
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 47 of 129 PageID# 2460




                                        2253
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 48 of 129 PageID# 2461




                                        2254
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 49 of 129 PageID# 2462




                                 UNITED STATES DEPARTMENT OF EDUCATION
                                                     WASHINGTON D.C. 20202
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

   In the matter of                                                                :    Docket No. 16-42-SA
                                                                                   :
   NAVIENT CORPORATION,                                                            :    Federal Student Aid Proceeding
                 Respondent.                                                       :    ACN: ED-OIG/A0310006
                                                                                   :    SUPPLEMENTAL BRIEF
                                                                                        IN SUPPORT OF
                                                                                    :   FEDERAL STUDENT
                                                                                    :   AID’S FINAL AUDIT
                                                                                    :   DETERMINATION
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



           SUPPLEMENTAL BRIEF IN SUPPORT OF FEDERAL STUDENT AID’S FINAL
                              AUDIT DETERMINATION




                                                                         Natasha Varnovitsky
                                                                         Office of the General Counsel
                                                                         U.S. Department of Education
                                                                         400 Maryland Ave, SW
                                                                         Washington, D.C. 20202
                                                                         (202)205-3529
                                                                         natasha.varnovitsky@ed.gov


                                                                         Attorney for FSA




                                                                  2255
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 50 of 129 PageID# 2463




                                                       TABLE OF CONTENTS

                                                                                                                                           Page

   I.          INTRODUCTION ...............................................................................................................1

   II.         NO STATUTE OF LIMITATIONS APPLIES TO FSA’s CLAIMS FOR RECOVERY
               OF MISSPENT FEDERAL STUDENT FINANCIAL ASSISTANCE FUNDS ................1

          A. THE CLAIMS PRESENTED IN THIS SUBPART H PROCEEDING ARE FOR
             RECOVERY OF FEDERAL FUNDS TO WHICH THE LENDER WAS NOT
             ENTITLED ..........................................................................................................................1

          B. NO STATUTE OF LIMITATIONS APPLIES TO CLAIMS UNDER REVIEW IN THIS
             SUBPART H PROCEEDING .............................................................................................2

               1. The Statute of Limitations in 28 U.S.C. §2462 Applies Only to Proceedings
                  to Enforce “Any Civil Fine, Penalty, or Forfeiture” and Therefore Does Not Apply
                  to This Proceeding .........................................................................................................3

               2. The Statutes of Limitations in 28 U.S.C. §2415 Are Not Applicable to This
                  Proceeding......................................................................................................................4

               3. The Record Retention Requirements Do Not Create a Time Limit for This
                  Proceeding......................................................................................................................5

          C. FSA’s CLAIM IS NOT BARRED BY THE DOCTRINE OF LACHES ...........................6
   III.        NEITHER DCL FP-07-01 NOR RELATOR ASSERTIONS IN U.S. EX REL.
               OBERG v. PHEAA APPLY TO THE FINDINGS UNDER REVIEW IN THIS
               PROCEEDING ..................................................................................................................10

          A. DCL FP-07-01 ...................................................................................................................11
          B. EX REL. OBERG ...............................................................................................................13
               1. Background ..................................................................................................................13
               2. The Issues in Ex Rel. Oberg Are Not Relevant to This Appeal ...................................14
               3. SLM Corporation’s Settlement in Ex Rel. Oberg Expressly Excludes the FSA
                    Claims That Were Based on the OIG Report at Issue Here .........................................15
   IV.         CONCLUSION ..................................................................................................................16




                                                                          i
                                                                        2256
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 51 of 129 PageID# 2464




                                                    TABLE OF AUTHORITIES
                                                                                                                                      Page(s)
   CASES
   Bowen v. Inspector Gen. of Health & Human Services, 2008 U.S. LEXIS 103302
   (S.D. Ohio 2008) .............................................................................................................................7

   City Univ. of N.Y. on Behalf of Laguardia Cmty. Coll., Dkt. No. 93-3-0 (March 30, 1994) ...2, 5, 6

   Costello v. U.S., 365 U.S. 265 (1961) ..............................................................................................7
   EEOC v. Great Atlantic & Pacific Tea Co., 735 F.2d 69 (3rd Cir. 1984) .......................................7
   Hatchett v. U.S., 330 F.3d 875 (6th Cir. 2003) ................................................................................7
   In the Matter of EdNet Career Inst., Dkt. No. 07-41-SP (August 31, 2009) ...................................8
   In the Matter of Ga. Northwestern Technical Coll., Dkt. No. 16-21-SP (February 2, 2017) ..........3
   In the Matter of Interactive Learning Sys., Dkt. No. 04-08-SA (March 8, 2005) ...........................5
   In the Matter of Lincoln University, Dkt. No. 13-68-SF, Decision of the Secretary
   (April 25, 2016) ...........................................................................................................................2, 4

   In the Matter of OIC Vocational Inst., Dkt. No. 98-12-SF (July 16, 1998).....................................6
   In the Matter of Spartan Health Sciences, Dkt. No. 98-7-SAP (July 16, 1998) ..........................2, 6

   Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002)..........................................................7
   Pa. Higher Educ. Assistance Agency v. U.S. ex rel. Oberg, 137 S. Ct. 617 (2017) ......................14

   Platt Junior College, Dkt. No. 90-2-SA, Initial Decision on Remand (October 31, 1991).............3
   S.E.R. Jobs for Progress. Inc. v. U.S., 759 F.2d 1 (Fed. Cir. 1985) ................................................4
   U.S. v. Assocs. in Eye Care, P.S.C., 2014 WL 12606508 (E.D. Ky. 2014) .....................................7
   U.S. v. John Hancock Mut. Life Ins., 364 U.S. 301 (1960)..............................................................6
   U.S. v. Peoples Household Furnishings, ltc., 75 F.3d 252 (6th Cir. 1996) .....................................7
   U.S. v. Summerlin, 310 U.S. 414 (1940) ..........................................................................................7
   U.S. ex rel. Oberg v. Ky. Higher Educ. Student Loan Corp., 681 F.3d 575 (4th Cir. 2012) .........14

   U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131 (4th Cir. 2014) ..........14

   U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 804 F.3d 646 (4th Cir. 2015) ..........14

                                                                         ii
                                                                        2257
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 52 of 129 PageID# 2465




   STATUTES
   Higher Education Act of 1965 .....................................................................................2, 3, 6, 11, 13
   Taxpayer-Teacher Protection Act of 2004 ......................................................................................7
   Higher Education Reconciliation Act of 2005 .................................................................................7
   28 U.S.C. §2415 ...........................................................................................................................4, 5
   28 U.S.C. §2462 ...........................................................................................................................3, 4
   31 U.S.C. §3716 ...............................................................................................................................5
   31 U.S.C. §3729 .............................................................................................................................13


   REGULATIONS
   34 C.F.R. §668.24 ..................................................................................................................6, 9, 10
   34 C.F.R. §682.414 ...................................................................................................................8, 10
   34 C.F.R. §682.610 ..........................................................................................................................6


   OTHER AUTHORITIES
   DCL FP-06-15 ...............................................................................................................................12
   DCL FP-07-01 .............................................................................................................10, 11, 12, 13




                                                                         iii
                                                                        2258
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 53 of 129 PageID# 2466




   I.       INTRODUCTION

           This action stems from Navient’s challenge to the Final Audit Determination (“FAD”)

   issued by Federal Student Aid (“FSA”) on September 25, 2013. During the March 30, 2017

   hearing in this case Judge Layton asked the parties for supplemental briefing on the applicability

   of a statute of limitations, as well as the possible relevance of certain arguments made in the case

   of U.S. Ex Rel. Oberg v. PHEAA, C.A. No. 07-cv-960 (E.D.Va.) (“Ex rel. Oberg”), which is

   currently before the District Court in the Eastern District of Virginia. We address both issues in

   detail below. As the analysis will show, neither one has any impact on the current proceeding.

   II.     NO STATUTE OF LIMITATIONS APPLIES TO FSA’s CLAIMS FOR
           RECOVERY OF MISSPENT FEDERAL STUDENT FINANCIAL ASSISTANCE
           FUNDS.

           During the March 30, 2017 hearing Navient’s counsel asserted that “there's a general

   federal statute of limitations, which is five years.” March 30, 2017 Hearing Transcript, p. 124.

   Counsel did not identify any statute or other legal basis for this assertion, and our independent

   research has not identified any legal support for this claim.      Furthermore, as we will show

   below, none of the various statutes of limitations that may apply to actions by the United States

   or the Department of Education (“Department”) apply to this type of proceeding in general or

   this appeal in particular.

         A. THE CLAIMS PRESENTED IN THIS SUBPART H PROCEEDING ARE FOR
            RECOVERY OF FEDERAL FUNDS TO WHICH THE LENDER WAS NOT
            ENTITLED

           The tribunal’s authority to hear this appeal from the FAD issued by FSA on September

   25, 2013 arises from the Memorandum on Delegation of Authority (“Delegation”) issued by the

   Secretary of Education to the Department’s Office of Hearings and Appeals (“OHA”) on

   October 19, 2012. ED-01. This Delegation stipulated that objections raised by an Federal




                                                    1
                                                   2259
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 54 of 129 PageID# 2467




   Family Education Loan Program (“FFELP”) Participant with regards to liability determinations

   that “turn on whether the transactions on which the determination rests comply with applicable

   requirements of the Higher Education Act of 1965, as amended (“HEA”) and Department

   regulations, and whether the amount that FSA determines the Participant must repay is accurate,”

   are to be “resolved through a proceeding under 34 C.F.R. Part 668, Subpart H.” ED-01, p.1.

   The Delegation specifically directed the hearing official “to conduct a proceeding under the

   terms provided in 34 C.F.R. §§668.114 through 668.118 to resolve objections by a FFELP

   Participant to an FSA determination regarding liability of the FFELP Participant. …” ED-01,

   p.2. The September 25, 2013 FAD at issue in this proceeding assessed liability against Navient,

   a FFELP participant, for failure to comply with the requirements of Section 438 of the HEA, 20

   U.S.C. §1087-1.         Thus, the appeal of FSA’s determination dated September 25, 2013 at issue

   here is to be resolved through a proceeding under 34 C.F.R. Part 668, Subpart H.

       B. NO STATUTE OF LIMITATIONS APPLIES TO CLAIMS UNDER REVIEW IN THIS
          SUBPART H PROCEEDING

            Subpart H proceedings are generally used to recover funds disbursed to educational

   institutions pursuant to Title IV, Part B of the HEA (20 U.S.C. §§1071 et. seq.)) (“Title IV”) that

   may have been misspent by the institution. Actions to recover Title IV funds “are purely

   remedial and not punitive.” In the Matter of Lincoln University, Dkt. No. 13-68-SF, Decision of

   the Secretary, FN 23 (April 25, 2016). Unlike other proceedings conducted under the HEA, 34

   C.F.R. Part 668, Subpart H proceedings (“Subpart H proceedings”) are not designed to impose

   fines, penalties, or monetary damages.1 This tribunal has consistently held that “no statute of

   limitations … applies to the recovery of misspent funds in a Title IV program review.” In the

   Matter of Spartan Health Sciences, Dkt. No. 98-7-SAP, at 3 (July 16, 1998) (citing City Univ. of

   1
    Proceedings to impose fines, penalties, or monetary damages are conducted pursuant to 34 C.F.R. Part 668, Subpart G, made
   applicable to fine proceedings against FFELP lenders by 34 C.F.R. §682.413(d)(1).

                                                                2
                                                               2260
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 55 of 129 PageID# 2468




   N.Y. on Behalf of Laguardia Cmty. Coll., Dkt. No. 93-3-0 (March 30, 1994); Platt Junior

   College, Dkt. No. 90-2-SA, Initial Decision on Remand (October 31, 1991)).                                           Thus, in

   accordance with these prior decisions, no statute of limitations should apply to the review of the

   September 25, 2013 FAD. Nevertheless, out of an abundance of caution we specifically address

   the inapplicability of each potentially relevant statute of limitations below.

              1. The Statute of Limitations in 28 U.S.C. §2462 Applies Only to Proceedings to
                 Enforce “Any Civil Fine, Penalty, or Forfeiture” and Therefore Does Not Apply
                 to This Proceeding
              28 U.S.C. §2462 provides, in relevant part:
                        Except as otherwise provided by Act of Congress, an action, suit or
                        proceeding for the enforcement of any civil fine, penalty, or forfeiture,
                        pecuniary or otherwise, shall not be entertained unless commenced within
                        five years from the date when the claim first accrued if, within the same
                        period, the offender or the property is found within the United States in
                        order that proper service may be made thereon.
            28 U.S.C. §2462.

            As the plain language of this statute makes clear, this statute of limitations is applicable

   solely to fine, penalty, or forfeiture proceedings. 2 By contrast, Subpart H proceedings are

   designed to recover Title IV funds that were improperly received or retained by a Title IV

   program participant. Thus, by its own express terms, 28 U.S.C. §2462 is inapplicable to any

   Subpart H proceeding, including this one. The September 25, 2013 FAD seeks to recover Title

   IV funds that were incorrectly claimed by and paid to Navient, not to impose a fine or penalty. It

   is identical to the proceeding in In the Matter of Ga. Northwestern Technical Coll., Dkt. No. 16-

   21-SP (February 2, 2017), where this tribunal pointed out that “the liabilities attributed to this

   Finding arise out of the regulations at Title 34, Part 668, Subpart H which is distinct from the

   2
     HEA §432(f), 20 U.S.C. §1082(f), explicitly authorizes the Department’s Inspector General to conduct audits of FFELP
   transactions of any FFELP lender, and this audit was conducted under that authority. Separately, HEA §432(g), 20 U.S.C.
   §1082(g) explicitly authorizes the Department to impose a fine (“civil penalty”) on a lender, and states the amount and manner of
   calculating that fine. Nowhere did OIG or FSA purport to rely on that explicit fine authority in seeking to recover against
   Navient for overcharges identified in that audit.

                                                                  3
                                                                 2261
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 56 of 129 PageID# 2469




   fines imposed under Subpart G of those regulations.” Id, at 10. This proceeding involves

   claims for repayment of FFELP funds under 34 C.F.R. §682.413(a), conducted pursuant to the

   Delegation to fulfill the requirement imposed by 34 C.F.R. §682.413(e)(1)(i) that the Secretary

   provide the lender an opportunity to be heard on the claims. Therefore, the September 25, 2013

   FAD was “purely remedial and not punitive (and therefore not subject to 28 U.S.C. §2462).” In

   the Matter of Lincoln Univ., Dkt. No. 13-68-SF, Decision of the Secretary, FN 23. Thus, the

   statute of limitations contained in 28 U.S.C. §2462 is not applicable to the review of this FAD.

           2.   The Statutes of Limitations in 28 U.S.C.§2415 Are Not Applicable to This
                Proceeding

           28 U.S.C. §2415(a) provides, in relevant part:

                Subject to the provisions of section 2416 of this title, and except as otherwise
                provided by Congress, every action for money damages brought by the United
                States or an officer or agency thereof which is founded upon any contract
                express or implied in law or fact, shall be barred unless the complaint is filed
                within six years after the right of action accrues or within one year after final
                decisions have been rendered in applicable administrative proceedings
                required by contract or by law, whichever is later. …

          28 U.S.C. §2415(a).
          28 U.S.C. §2415(a) is limited by its own express language to an “action for money

   damages.” In contrast, the September 25, 2013 FAD merely seeks the return of Title IV funds

   improperly paid to and retained by Navient. Furthermore, 28 U.S.C. §2415(a) sets a statute of

   limitations exclusively for one kind of “actions” - lawsuits brought by the United States to

   recover on various claims.        This proceeding is not a lawsuit to collect, but rather an

   administrative proceeding. Thus, the action on review before this tribunal is identical to that at

   issue in S.E.R. Jobs for Progress. Inc. v. U.S., 759 F.2d 1 (Fed. Cir. 1985), which held that 28

   U.S.C. §2415 did not apply to “an administrative appeal by a contractor from a contracting

   office's decision that the contractor owes the Government the amount of certain disallowed


                                                     4
                                                    2262
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 57 of 129 PageID# 2470




   costs.” Id., at 5. The same conclusion, that 28 U.S.C. §2415 does not apply to actions for

   overpayments, has been reached consistently by this tribunal with respect to other Subpart H

   proceedings. Thus, In the Matter of Interactive Learning Sys., Dkt. No. 04-08-SA (March 8,

   2005), which involved a Title IV program participant seeking a review of an FAD that sought the

   return of federal funds, this tribunal concluded that 28 U.S.C. §2415 was inapplicable where, as

   here, “FSA seeks only to recoup Title IV funds which were improperly disbursed to ILS for the

   years in question.” Id., p.6. This tribunal arrived at the same conclusion in In the Matter of

   Platt Junior Coll., Initial Decision on Remand, where it stated that “an administrative proceeding

   involving a challenge of a Final Audit Determination by a Designated ED official that an

   institution has not properly utilized funds is not an ‘action for money damages’ within the

   meaning of §2415.” Id, at 3. See also In the Matter of City Univ. of N.Y. on Behalf of Laguardia

   Cmty. Coll., Dkt. No. 93-3-0, FN 20 (holding that the statute of limitations found in §2415(a) is

   inapplicable to an appeal of a final program review determination). The findings contained in

   the September 25, 2013 FAD are not the final decision “rendered in applicable administrative

   proceeding” after the issuance of which the right of action would accrue. Rather, they are the

   subject of the administrative proceeding currently before this tribunal. 3 Furthermore, the findings

   sought no remedy other than the return of special allowance (“SAP”) overpayments from the

   respondent Navient. Thus, the statutes of limitations in 28 U.S.C. §2415(a) do not apply to this

   proceeding. 4

              3. The Record Retention Requirements Do Not Create a Time Limit for This
                 Proceeding

   3
     Federal law applies no limitation period, for example, to non-judicial, administrative proceedings to collect by administrative
   offset. 31 U.S.C. §3716(e).
   4
     Other subsections of 28 U.S.C. §2415 that establish limitation period for suits by the United States are similarly inapplicable.
   Subsections (b) and (d) of 28 U.S.C. §2415 create statutes of limitations on lawsuits by the United States to recover for tort
   actions and federal funds paid to or on behalf of a civilian or military employee of the federal government and are on their face
   inapplicable to this administrative proceeding. In addition, 28 U.S.C. §2415(i) specifically provides that no statute of limitations
   shall apply to collections of claims via administrative offset.

                                                                    5
                                                                  2263
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 58 of 129 PageID# 2471




             This tribunal has consistently held that the various record retention requirements that

   apply to institutions participating in programs established by Title IV of the HEA cannot be

   interpreted as imposing statutes of limitations on actions by FSA. For example, as this tribunal

   has explained, the three-year record retention requirement in 34 C.F.R. §668.24(e) is not a statute

   of limitations. In the Matter of OIC Vocational Inst., Dkt. No. 98-12-SF (July 16, 1998) is

   instructive. In that appeal of FSA’s final program review determination the institution, OIC,

   argued that the three-year record retention requirement created “an implied three-year statute of

   limitations on actions by the Department.” Id, at 4. The hearing official pointed to 34 C.F.R.

   §668.24(e)(3), noting that the institution’s claim “ignores the fact that the retention regulations

   also require that an institution retain ‘all records involved in any loan, claim, or expenditure

   questioned by a Title IV, HEA program audit until the resolution of that questioned loan, claim,

   or expenditure.’” This tribunal concluded that “the adoption of an implied statute of limitations

   would defeat the clear purpose of this additional language.” Id. Similarly, the five-year record

   retention requirement in 34 C.F.R. §682.610(d) was also found by this tribunal not to be a statute

   of limitations. See In the Matter of Spartan Health Sciences, Dkt. No. 98-7-SP. Thus, none of

   the record retention regulations promulgated under the HEA can be interpreted to limit the time

   period governing FSA’s ability to recover from Navient5.

        C. FSA’s CLAIM IS NOT BARRED BY THE DOCTRINE OF LACHES

             Nor are the September 25, 2013 FAD findings barred by the doctrine of laches. “It is

   well established that the Government generally is exempt from the consequences of its laches.”

   5
     It also bears noting that no state statute of limitations could apply to this proceeding, as “the Federal Government is not subject
   to state statutes of limitations unless Congress explicitly provides for such in plain and clear statutory language.” U.S. v. John
   Hancock Mut. Life Ins., 364 U.S. 301, 308-309 (1960). As this tribunal has previously pointed out, “[t]he HEA neither provides
   a statute of limitations nor evidences Congress' intent that the Federal Government be subject to state statutes of limitations.” City
   Univ. of N.Y. on Behalf of Laguardia Cmty. Coll., Dkt. No. 93-3-O, FN 20.


                                                                     6
                                                                   2264
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 59 of 129 PageID# 2472




   Hatchett v. U.S., 330 F.3d 875, 887 (6th Cir. 2003) (quoting U.S. v. Summerlin, 310 U.S. 414,

   416 (1940)); see also Bowen v. Inspector Gen. of Health & Human Services, 2008 U.S. LEXIS

   103302 (S.D. Ohio 2008) (holding that laches is not available as a defense against the

   government); U.S. v. Peoples Household Furnishings, Inc., 75 F.3d 252, 254 (6th Cir. 1996)

   ("The sovereign is exempt from the consequences of its laches.”); U.S. v. Assocs. in Eye Care,

   P.S.C., 2014 WL 12606508 (E.D. Ky. 2014) (“the government is not subject to a defense of

   laches when it is asserting a public right or acting in the public interest”).

          Furthermore, even if we assume, arguendo, that this doctrine applied to the federal

   government, it would not provide Navient the immunity it seeks because it would not be able to

   prove the requisite elements of this defense. The doctrine of laches “applies where there is ‘(1)

   lack of diligence by the party against whom the defense is asserted, and (2) prejudice to the party

   asserting the defense.’” Costello v. U.S., 365 U.S. 265, 282 (1961); see also Pro Football, Inc. v.

   Harjo, 565 F.3d 880, 882 (D.C.Cir. 2009) (quoting Nat'l R.R. Passenger Corp. v. Morgan, 536

   U.S. 101, 121–22 (2002)). The burden of establishing the elements of laches is borne by the

   defendant. See EEOC v. Great Atlantic & Pacific Tea Co., 735 F.2d 69, 80–81 (3rd Cir. 1984).

          Navient cannot show that either of the two requisite elements of laches has been met.

   First, as the record clearly shows, Office of the Inspector General (“OIG”) and FSA investigated

   this case in the most diligent fashion. The audit giving rise to the 2009 OIG report was

   conducted between October 16, 2007 and May 14, 2008 in order to determine Navient’s

   compliance with provisions of the Taxpayer-Teacher Protection Act of 2004 (“TTPA”) and the

   Higher Education Reconciliation Act of 2005 (“HERA”) and covered the period of October 1,

   2003 through September 30, 2006. The audit did not find any noncompliance with either the

   TTPA or the HERA, but did discover that Navient had not complied with the 9.5 percent SAP



                                                      7
                                                     2265
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 60 of 129 PageID# 2473




   billing requirements at issue in this action. After the OIG report was issued in 2009, FSA

   engaged in a continuous and thorough discovery until the date FSA issued the FAD in 2013. In

   fact, the record is replete with references to communications between FSA and Navient, as FSA

   worked to establish the underlying facts. The matter at issue is incredibly complex and required

   a thorough investigation, which both OIG and FSA undertook in good faith. It therefore cannot

   be said, and in fact Navient does not say, that FSA was not diligent in investigating and issuing

   its determination. See In the Matter of EdNet Career Inst., Dkt. No. 07-41-SP (August 31,

   2009).

            Furthermore, Navient could not have been and was not in fact prejudiced by the passage

   of time in this case because the HEA and the regulations appraised Navient of its duty to retain

   the relevant documents from the moment it submitted a request for special allowance to the

   Department. Specifically, 34 C.F.R. §682.414(a)(4)(ii) required Navient, as a FFELP lender, to

   “keep … records that are necessary to document the validity … or accuracy of reports submitted

   under this part.” Thus Navient was on notice that it had to retain all records that served as the

   basis for the Lender’s Interest and Special Allowance Request and Report (“LARS”), which it

   submitted to the Department to obtain special allowance subsidies, for no less than three years

   after the date the loans that comprised the basis of the billing have been repaid. The loans that

   Navient deemed eligible for 9.5 percent SAP by virtue of the transactions in question here were

   billed at 9.5 percent SAP through July 1, 2005, when the last bond – bond 1993A – had matured.

   That means that under 34 C.F.R. §682.414(a)(4)(ii) Navient had a duty to retain records that

   established the accuracy of its 9.5 percent SAP billings for at least three years after July 1, 2005.

   OIG conducted its audit during the period of October 16, 2007 and May 14, 2008. ED-03, p.28.

   Consequently, at the time the audit was conducted Navient was still under an obligation to keep



                                                    8
                                                   2266
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 61 of 129 PageID# 2474




   the records establishing the accuracy of the 9.5 percent SAP billing in question in the audit. In

   addition, Navient was on notice, by virtue of 34 C.F.R. §668.24(e)(3), that it had to retain all the

   records pertinent to the audit until at least the final resolution of that audit. Thus, Navient was

   under a continuing obligation to retain records pertinent to its special allowance billings and

   could not be prejudiced by the need to utilize these records now.

          Nor does FSA’s demand that Navient now determine the amount of liability for

   overpayments of SAP on loans financed by Bond 1993B (maturity date June 1, 1998), Bond

   1993B (maturity date June 1, 2000), Bond 1993G (maturity date August 1, 1998), Bond 1993G

   (maturity date August 1, 2000), and Bond 1993H (maturity date December 1, 1999) unfairly

   prejudice Navient. Whether or not Navient has the loan-specific information required to support

   claims for SAP on individual loans, Navient (and FSA) could use other data still readily

   available to calculate the amount of SAP at the 9.5 percent return rate claimed and received on

   loans financed by those bonds after they were retired. Navient (and FSA) could calculate this

   amount using the same method that OIG used to calculate the amount of SAP at the 9.5 percent

   return rate on loans financed by the bonds that matured and were retired in June 2002 (1993B),

   August 2002 (1993G) and December 2002 (1993H).                  OIG estimated the amount of

   overcharges based on the amount outstanding of each of the three bonds that were retired in

   2002. OIG considered loans in the amount of the bond when it was retired to have been financed

   by that bond, and thus OIG considered any 9.5 percent SAP amounts claimed on loans totaling

   that amount after the date the bond matured to be overcharges. See ED-03, FN 8. To determine

   the portion of those loans that were financed by each 1993 bonds that matured between 1998 and

   2002, Navient (and FSA) could use the same method that the OIG used: consider the amount of

   loans financed by a given bond as an amount equal to the amount outstanding on the bond when



                                                    9
                                                   2267
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 62 of 129 PageID# 2475




   it was retired. Thereafter, the 9.5 percent provision would no longer apply to that fraction of the

   loans associated with that series, and any SAP paid at the 9.5 percent return rate on that amount

   of loans would be considered to be an overcharge. Whether or not Navient has the loan and

   bond-specific records required by 34 C.F.R. §682.414(a)(4)(ii) and 34 C.F.R. §668.24(e)(3), this

   method would provide a very conservative estimate of the amount of overcharges on loans

   financed by the bonds that matured between 1998 and 2002 after the date of their

   maturity. Thus, FSA's demand that Navient account for those overcharges does not prejudice

   Navient.

           Nor has Navient identified any specific records or witnesses that may no longer be

   available or how those witnesses or records are essential to Navient’s case. It therefore cannot

   avail itself of the defense of laches.

   III.    NEITHER DCL FP-07-01 NOR RELATOR ASSERTIONS IN U.S. EX REL.
           OBERG v. PHEAA APPLY TO THE FINDINGS UNDER REVIEW IN THIS
           PROCEEDING

           During the March 30, 2017 hearing Judge Layton requested that the parties provide

   supplemental briefing on the “Pennsylvania Matter which was raised by the respondent.” March

   30, 2017 Hearing Transcript, p. 150. The issue raised by Navient related to an alleged admission

   by FSA concerning the scope of an alleged settlement offer in the Department’s Dear Colleague

   Letter (“DCL”) FP-07-01, which Navient incorrectly claims is relevant to this case. ED-02.

   Navient’s counsel claimed that the alleged admission was made by the Department in the case of

   U.S. Ex rel. Oberg v. Pa. Higher Educ. Asst. Agency, C.A. No. 07-cv-960 (“Ex rel. Oberg”),

   which is currently before the District Court in the Eastern District of Virginia. As the discussion

   below will show, Navient is wrong - neither DCL FP-07-01 nor the relator’s statements in Ex rel.

   Oberg apply to the conduct at issue in this proceeding. The language contained in DCL FP-07-


                                                   10
                                                  2268
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 63 of 129 PageID# 2476




   01, by its own terms, pertained exclusively to other claims, not the claims at issue here, and the

   admission allegedly made by the relator in Ex rel. Oberg does not change the Department’s

   statement of the scope or future effect of that language.

      A. DCL FP-07-01

          HEA §438(b)(1)(B), 20 U.S.C. §1087-1(b)(1)(B), provides that the 9.5 percent SAP

   restriction - and, as applicable here, the minimum return it guaranteed - applied exclusively to

   two kinds of loans: loans made with funds obtained with the proceeds of tax-exempt bonds, and,

   if those loans were sold or repaid, the loans acquired with funds from the repayments or

   recoveries from those loans. In DCL FP-07-01, the Department referred to these loans,

   respectively, as “first generation” loans, and “second generation” loans. During the extremely

   low interest rate environment of 2000-2007, FFELP loans generally earned little or no special

   allowance payments, but because of the guaranteed minimum return, loans subject to this

   restriction received a return far in excess of that to which other loans qualified. This prompted

   lenders to engage in practices that substantially increased the volume of loans to which this

   restriction applied. One of these practices, called “recycling,” involved using recoveries on

   “second generation” and later generations of loans to acquire additional loans, and continuing to

   bill these loans - acquired neither with the proceeds of tax-exempt bonds, nor from collections

   or sales of those original loans - at 9.5 percent SAP. In 2005-2006 OIG conducted audits of

   several lenders that claimed SAP at the 9.5 percent return rate on substantial numbers of loans

   that were neither first generation nor second generation loans.

          In DCL FP-07-01 the Department provided guidance on this issue in order to prevent this

   type of conduct from reoccurring. DCL FP-07-01 stressed that the 9.5 percent SAP provisions

   applied exclusively to “first generation” and “second generation” loans, not to subsequent



                                                    11
                                                   2269
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 64 of 129 PageID# 2477




   “generations” of loans. DCL FP-07-01 addressed no other requirements for tax-exempt-financed

   loans. DCL FP-07-01 directed that SAP would be paid in the future at the 9.5 minimum return

   rate only if the lender supported that claim by an audit prescribed by the Department. ED-02.

   Most pertinent here, the Department agreed to release any claims for SAP at the 9.5 percent

   return rate already received by a lender on loans that were ineligible for that payment because

   they were neither first- nor second generation loans if the lender did not challenge the position

   articulated in the DCL.6 Thus lenders were not required to repay overpayments already received

   if they did not challenge the Department’s position on eligibility requirements and made further

   claims for SAP at the 9.5 percent return rate only if supported by audit proof of eligibility. As

   explained in the DCL FP-07-01, this language was limited exclusively to the overpayments

   resulting from billing for SAP on loans that were neither first- nor second- generation.7

            Department will not seek to recoup SAP already received in excess of that
            payable at the standard rate for quarters ending on or before September 30, 2006
            at the 9.5 percent minimum return rate for loans that were neither first-
            generation loans nor second-generation loans for those lenders that promptly
            comply with or accept criteria described in the letter.

   DCL FP 07-01, p.6 (bold added).

            The limited scope of the offer made in the DCL FP-07-01 is further confirmed by the fact

   that, long after lenders accepted the terms of that DCL, FSA continued to pursue them for

   liabilities resulting from practices other than “recycling.” Thus, FSA continued to pursue the

   Pennsylvania Higher Education Assistance Agency (“PHEAA”) for liabilities resulting from

   non-recycling-related practices, resulting in a determination letter dated January 25, 2008. See

   ED-05 (AES/PHEAA January 25, 2008 determination). This pattern of enforcement clearly

   6
     The Department entered into an explicit written agreement to settle with Nelnet for the claims based on the audit cited above.
   Any other lender that did not challenge application of the eligibility standards articulated in the DCL and sought no further 9.5
   percent return SAP without a supporting audit was not required to repay overpayments already received. SLM did not challenge
   this position and made clear that it would seek no further payments of SAP at the 9.5 percent return rate.
   7
     The limited scope of DCL FP-07-01 is especially obvious when compared to other guidance issued on this subject, such as DCL
   FP-06-15. ED-04.

                                                                 12
                                                                 2270
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 65 of 129 PageID# 2478




   confirms that the resolutions reached pursuant to DCL FP-07-01 did not release claims for

   overbilling for SAP at the 9.5 percent return rate that were not based directly on the practice of

   “recycling.”

            Nor did SLM Corp.’s (“SLM’s”)8 own February 15, 2007 response to the DCL FP-07-01

   contradict this position. The letter stated merely that SLM did not intend to make further claims

   for 9.5 percent SAP and to accept payments for the fourth quarter of 2006 at the standard SAP

   rate. The letter contained no mention of a settlement of any kind. See ED-06 (SLM February 15,

   2007 Letter). It therefore does not support Navient’s belated claim that the FAD at issue here is

   precluded by the terms of DCL FP-07-01. 9

       B. EX REL. OBERG

            1. Background

            The terms of DCL FP-07-01 are unaffected by any statement made by the relator in Ex

   rel. Oberg, a qui tam10 action brought by the relator, Jon Oberg, under the False Claims Act

   (“FCA”), 31 U.S.C. §3729 et seq. The relator alleges that the defendants, lenders who held

   FFELP loans, claimed SAP at the 9.5 percent rate on loans that were ineligible for that rate. The

   relator alleges that the defendants deliberately ignored or circumvented the legal requirements of

   §438(b)(2)(B) of the HEA, 20 U.S.C. §1087-1(b)(2)(B), to increase the volume of loans that

   would appear eligible for these 9.5 percent SAP payments. The FCA authorizes the government

   to intervene in a qui tam case and pursue recovery directly. Significantly, the government chose

   not to intervene in this action, and Oberg is pursuing the case on his own.




   8
     Navient’s corporate predecessor.
   9
      Nor did the resolution of the claims under the terms of DCL FP-07-01 release any claim the government might have against the
   lenders under the False Claims Act. 31 U.S.C. §3729.
   10
      Qui tam lawsuits are a type of civil action brought by individuals under the False Claims Act on behalf of the government.

                                                                 13
                                                                2271
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 66 of 129 PageID# 2479




          The claims against seven of the eight defendants, including that of SLM, were settled

   between 2010 and 2015; claims against other lenders were dismissed, and the case against the

   remaining defendant, PHEAA, has gone back and forth between the district court and the Fourth

   Circuit on the issue of whether the defendants are “persons” subject to suit under the False

   Claims Act. U.S. ex rel. Oberg v. Ky. Higher Educ. Student Loan Corp., 681 F.3d 575 (4th Cir.

   2012); U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131 (4th Cir. 2014).

   On Oberg’s third appeal, the court of appeals concluded that PHEAA was not an “arm of the

   state” of Pennsylvania, reversed the district court's order and remanded for further proceedings

   on the merits. U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 804 F.3d 646 (4th Cir.

   2015). PHEAA sought a writ of certiorari, which was denied on January 9, 2017. Pa. Higher

   Educ. Assistance Agency v. U.S. ex rel. Oberg, 137 S. Ct. 617 (2017). The case has been

   remanded to the district court, where, on March 24, 2017 Oberg filed a Brief in Opposition to

   PHEAA’s Motion for Judgment on the Pleadings.            See ED-07 (March 24, 2017 Brief in

   Opposition). Navient cites to this brief as somehow significant to the current action. Navient’s

   reliance is misplaced. Oberg’s characterizations of government positions are simply the views of

   a private party; neither the U.S. Government nor the Department exercised any control over the

   his characterizations, and neither the United States nor the Department is bound by those

   characterizations.

          2. The Issues in Ex Rel. Oberg are Not Relevant to This Appeal

          While both the findings in the September 25, 2013 FAD under review in this proceeding

   and the claims asserted in the Ex rel. Oberg qui tam arose as a result of alleged 9.5 percent SAP

   overpayment, the similarities between two proceedings end there. The conduct giving rise to the

   alleged overpayment in Ex rel. Oberg is not at issue in this appeal, nor are the legal issues posed



                                                   14
                                                  2272
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 67 of 129 PageID# 2480




   in Ex rel. Oberg to date of any import to the issues currently before this tribunal. Nor does

   Navient allege otherwise.

          Navient did allege, however, during the March 30, 2017 hearing, that Oberg’s

   characterization of DCL FP-07-01 was made by the “legal counsel for the U.S. government,”

   implying that Oberg’s statement is somehow binding on FSA.             March 30, 2017 Hearing

   Transcript, p. 38.    Oberg’s March 24th, 2017 Brief in Opposition made an inaccurate

   representation that “[a]t the same time that it issued the 2007 DCL, the DOE indicated that, while

   it would engage in more searching review of 9.5% SAP claims going forward, it generally would

   not seek to recapture prior payments.” ED-07, p. 17. To the extent that this statement purports to

   announce an intention to ignore non-recycling-related claims, we show above that the

   Department had no such intent, and in fact pursued recovery for violations of other SAP

   requirements.

          Whether or not the Oberg assertion is accurate, moreover, it was Oberg who made the

   assertion, not “legal counsel for the U.S. government,” as Navient’s counsel misstated in oral

   argument. Neither the Department nor FSA is a party to the Ex rel. Oberg litigation and the brief

   and the assertions contained therein represent the views of the relator, Jon Oberg, alone. FSA is

   not in any way bound by the characterizations of government positions made by a relator in a qui

   tam suit. Thus, Navient’s attempt to use Oberg’s erroneous representation to recast the scope of

   DCL FP-07-01 fails.

          3. SLM Corporation’s Settlement in Ex Rel. Oberg Expressly Excludes the FSA
             Claims That Were Based on the OIG Report at Issue Here.

          Navient’s attempt to use statements by the relator in Ex rel. Oberg to support its

   expansive view of the scope of DCL FP-07-01 fails for yet another reason: SLM Corporation,

   Navient’s corporate predecessor, explicitly acknowledged in its October 22, 2010 settlement

                                                  15
                                                  2273
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 68 of 129 PageID# 2481




   with Oberg, with the United Stated, and with the Department of Education in Ex rel. Oberg that

   any release by Oberg and the government, while applying to “transferring and recycling of

   loans,” “shall not apply to Higher Education Act claims by the Department of Education in

   connection with Nellie Mae in OIG Final Audit Report ED-OIG/A03I0006.” ED-08 (October

   22, 2010 SLM Ex rel Oberg Settlement Agreement, par.7). Those claims are the very claims at

   issue in this proceeding. Thus, the claims at issue in this proceeding were specifically excluded

   from the scope of SLM’s settlement with the government11 in Ex rel. Oberg.

   IV.        CONCLUSION

              As the above analysis shows, no statute of limitation applies to this action. While a

   variety of statutes of limitations apply to various penalty, fine, and money damages proceedings,

   none apply to Subpart H proceedings to recover an overpayment of Title IV funds, such as the

   current appeal of the September 25, 2013 FAD. Moreover, the doctrine of laches does not apply

   against the federal government, and, even if it did, Navient has not and cannot establish the two

   elements of laches - lack of diligence by the party against whom the defense is asserted, and

   prejudice to the party asserting the defense in this case.

              Nor does the Department’s proposal to lenders in DCL FP-07-01, which was limited by

   its own express terms to a type of conduct not relevant here, apply to the conduct at issue in this

   proceeding.          The assertions made by the relator in Ex rel. Oberg, a qui tam case in which the

   Department declined to intervene, do nothing to change that fundamental fact, especially where,

   as here, the OIG report at issue in this case was specifically excluded from the scope of a

   settlement by Navient’s corporate predecessor in the case. Thus the conduct identified in FSA’s




   11
    While the United States had not intervened in the case, the settlement was made explicitly with Oberg, with the United States, and with this
   Department, and the terms of that settlement expressly bound Oberg, the United States, this Department, and – as pertinent here – SLM .

                                                                         16
                                                                        2274
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 69 of 129 PageID# 2482




                                        2275
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 70 of 129 PageID# 2483




                                        2276
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 71 of 129 PageID# 2484




                                        2277
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 72 of 129 PageID# 2485




                                        2278
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 73 of 129 PageID# 2486




                                        2279
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 74 of 129 PageID# 2487




                                        2280
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 75 of 129 PageID# 2488




                                        2281
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 76 of 129 PageID# 2489




                                        2282
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 77 of 129 PageID# 2490




                                        2283
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 78 of 129 PageID# 2491




                                        2284
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 79 of 129 PageID# 2492




                                        2285
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 80 of 129 PageID# 2493




                                        2286
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 81 of 129 PageID# 2494




                                        2287
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 82 of 129 PageID# 2495




                                        2288
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 83 of 129 PageID# 2496




                                        2289
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 84 of 129 PageID# 2497




                                        2290
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 85 of 129 PageID# 2498




                                        2291
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 86 of 129 PageID# 2499




                                        2292
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 87 of 129 PageID# 2500




                                        2293
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 88 of 129 PageID# 2501




                                        2294
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 89 of 129 PageID# 2502




                                        2295
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 90 of 129 PageID# 2503




                                        2296
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 91 of 129 PageID# 2504




                                        2297
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 92 of 129 PageID# 2505




                                        2298
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 93 of 129 PageID# 2506




                                        2299
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 94 of 129 PageID# 2507




                                        2300
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 95 of 129 PageID# 2508




                                        2301
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 96 of 129 PageID# 2509




                                        2302
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 97 of 129 PageID# 2510




                                        2303
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 98 of 129 PageID# 2511




                                        2304
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 99 of 129 PageID# 2512




                                        2305
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 100 of 129 PageID# 2513




                                        2306
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 101 of 129 PageID# 2514




                                        2307
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 102 of 129 PageID# 2515




                                        2308
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 103 of 129 PageID# 2516




                                        2309
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 104 of 129 PageID# 2517




                                        2310
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 105 of 129 PageID# 2518




                                        2311
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 106 of 129 PageID# 2519




                                        2312
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 107 of 129 PageID# 2520




                                        2313
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 108 of 129 PageID# 2521




                                        2314
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 109 of 129 PageID# 2522




                                        2315
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 110 of 129 PageID# 2523




                                        2316
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 111 of 129 PageID# 2524




                                        2317
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 112 of 129 PageID# 2525




                                        2318
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 113 of 129 PageID# 2526




                                        2319
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 114 of 129 PageID# 2527




                                        2320
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 115 of 129 PageID# 2528




                                        2321
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 116 of 129 PageID# 2529




                                        2322
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 117 of 129 PageID# 2530




                                        2323
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 118 of 129 PageID# 2531




                                        2324
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 119 of 129 PageID# 2532




                                        2325
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 120 of 129 PageID# 2533




                                        2326
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 121 of 129 PageID# 2534




                                        2327
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 122 of 129 PageID# 2535




                                        2328
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 123 of 129 PageID# 2536




                                        2329
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 124 of 129 PageID# 2537




                                        2330
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 125 of 129 PageID# 2538




                                        2331
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 126 of 129 PageID# 2539




                                        2332
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 127 of 129 PageID# 2540




                                        2333
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 128 of 129 PageID# 2541




                                        2334
Case 1:21-cv-00324-TSE-MSN Document 41-1 Filed 06/23/21 Page 129 of 129 PageID# 2542




                                        2335
